                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


BEN RAY YODER,

        Petitioner,

-vs-                                                         Case No.    8:19-cv-2299-T-02JSS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
__________________________/

                                            ORDER

        THIS MATTER is before the Court on Petitioner’s amended petition for a writ of habeas

corpus (Doc. 13).     Upon consideration, it is ORDERED that Respondent must respond to the

amended petition not later than April 16, 2020.   Petitioner may reply to the response not later

than May 16, 2020.     The reply must not exceed 20 pages.

        DONE AND ORDERED at Tampa, Florida, on March 16, 2020.




Copies to:
Petitioner pro se
Counsel of Record
